Case 20-21270   Doc 1     Filed 10/29/20   Entered 10/29/20 16:53:09   Page 1 of 6




                  Carla's Pasta, Inc.
Case 20-21270   Doc 1   Filed 10/29/20   Entered 10/29/20 16:53:09   Page 2 of 6
Case 20-21270   Doc 1   Filed 10/29/20   Entered 10/29/20 16:53:09      Page 3 of 6




                                                                     Angeline.Ioannou@LewisBrisbois.com




                                                       ct 18096

                                                      Connecticut




                                                      10/27/2020
Case 20-21270   Doc 1   Filed 10/29/20   Entered 10/29/20 16:53:09   Page 4 of 6
Case 20-21270   Doc 1   Filed 10/29/20   Entered 10/29/20 16:53:09   Page 5 of 6
Case 20-21270   Doc 1   Filed 10/29/20   Entered 10/29/20 16:53:09   Page 6 of 6
